Citation Nr: 0120776	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  97-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.

By its decision of May 26, 1998, the Board of Veterans' 
Appeals (Board) denied the veteran's request to reopen his 
claims for entitlement to service connection for low back and 
stomach disorders, from which an appeal followed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Secretary of Veterans Affairs thereafter moved the Court 
to remand the matter to the Board for readjudication pursuant 
to the holding of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1999) in which the test for new and material evidence 
formulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
was overturned.  By its order of November 1998, the Court 
granted the Secretary's motion, vacated the Board's decision 
of May 1998 and remanded the appeal to the Board for 
readjudication.

The Board, in a decision entered on August 12, 1998, remanded 
the claims to reopen to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, for 
readjudication under Hodge, supra.  A supplemental statement 
of the case was furnished to the veteran in September 1999, 
and following his submission of additional private medical 
evidence, he was afforded VA medical examinations in August 
and September 2000.  By rating action in November 2000, the 
RO reopened the veteran's claim of entitlement to service 
connection for a low back disorder and granted service 
connection for disc disease and arthritis of the lumbar spine 
with spondylolisthesis at L5-S1and spondylolysis at L-5, 
assigning a 40 percent rating therefor from June 1996.  Based 
on the favorable action of the RO in November 2000, the Board 
no longer has jurisdiction of the issue relating to the low 
back.  

Regarding the claim to reopen for service connection for a 
stomach disorder, it is noted that the veteran was provided 
another supplemental statement of the case as to such issue 
in November 2000.  Thereafter, additional VA outpatient 
treatment records were made a part of the record in March 
2001 and such records were considered by the RO in connection 
with its adjudication of the veteran's claim of entitlement 
to a total disability rating for compensation due to 
individual unemployability (TDIU) in March 2001.  Such 
records were not considered by the RO in connection with the 
pending claim to reopen for entitlement to service connection 
for a stomach disorder, in contravention of 38 C.F.R. 
§§ 19.31, 19.38 (2000), nor was a waiver of initial 
consideration by the RO obtained.  Such is further addressed 
in the Remand portion of this document.

In May 2001, the veteran's representative submitted a written 
brief presentation.  Therein, allegations are set forth with 
respect to the veteran's entitlement to service connection 
for a psychiatric disorder, an initial rating in excess of 40 
percent for a low back disorder, and a TDIU.  Such issues are 
addressed in the Remand portion of this document pursuant to 
the holding of the Court in Manlincon v. West, 12 Vet. App. 
238 (1999).

REMAND

As noted above, evidence was made a part of the veteran's 
claims folder in March 2001 that was not considered by the RO 
in the context of the veteran's claim to reopen for service 
connection for a stomach disorder, nor was a waiver of 
initial consideration by the RO obtained.  Thus, further 
action is required.

It is also significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
it is unclear whether the veteran has been fully informed of 
the requirements of the claim advanced and, as a result, he 
may have been denied the opportunity to submit all applicable 
evidence or formulate appropriate argument on appeal to the 
Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, additional evidentiary development is required for 
compliance with the VA's duty-to-assist obligation, as 
redefined by the VCAA.  In this regard, it is noted that the 
representative argues that records from several private 
hospitals remain outstanding, there having been no attempt to 
obtain such records to date.  Such argument is in reference 
to records compiled at Grant Hospital, Wesley Memorial 
Hospital, and Henrattin Hospital, but the representative 
fails to acknowledge the attempts made by the RO in April 
1991 to obtain the records from Wesley Memorial and Grant 
Hospitals and requests by the VA to the veteran to provide 
such records himself.  No attempt to obtain the records from 
Henrattin Hospital is otherwise indicated.  The 
representative argues as well that, if it is not possible to 
obtain the records from those facilities, the veteran should 
be advised under the VCAA as to what alternative evidence is 
needed to support his claim.

Efforts are likewise found to be in order so that a complete 
set of medical and administrative records utilized by the 
Social Security Administration (SSA) may be obtained with 
respect to any prior claim of the veteran for disability 
benefits from that agency. 

As also mentioned above, entitlement of the veteran to 
service connection for disc disease and arthritis of the 
lumbar spine with spondylolisthesis at L5-S1 and 
spondylolysis at L-5 was established by rating action in 
November 2000.  In his written brief presentation, dated in 
May 2001, the veteran's representative offered statements 
that are construed as a timely filed notice of disagreement 
with the November 2000 assignment of an initial 40 percent 
rating for the veteran's back disorder.  A statement of the 
case must therefore be issued on this matter, as the Court 
has held that where a notice of disagreement has been 
submitted, but no statement of the case has been issued, the 
Board must remand the case to the RO for the issuance of a 
statement of the case.  See Manlincon, supra.

The record likewise reflects that the veteran submitted to 
the RO an application for a TDIU in January 2001 and that the 
RO denied such claim in a rating decision entered in March 
2001, with notice to the veteran of the action taken 
occurring in April 2001.  A notice of disagreement relating 
to that denial is not shown to have been received by VA until 
the submission by the representative of his brief in May 
2001, and, based on Manlincon, supra, the Board must remand 
such matter to the RO for issuance of a statement of the 
case.  Also raised in the May 2001 brief was a claim for 
entitlement of the veteran to service connection for a 
psychiatric disorder, and while Manlincon does not 
necessitate a remand of that issue, such matter is 
inextricably intertwined with the TDIU claim, see Harris v. 
Derwinski, 1 Vet. App. 180 (1991), and must be considered by 
the RO prior to its adjudication of the TDIU issue.

Based on the foregoing, it is determined that additional 
development is needed.  Accordingly, this matter is REMANDED 
to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed with regard to the issues of 
whether new and material evidence has been 
submitted to reopen a previously denied 
claim of entitlement to service connection 
for a stomach disorder, entitlement to 
service connection for a psychiatric 
disorder, entitlement to an initial rating 
in excess of 40 percent for a service-
connected low back disorder, and 
entitlement to a TDIU.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the right to submit additional 
argument on the issues of whether new and 
material evidence has been submitted to 
reopen a previously denied claim of 
entitlement to service connection for a 
stomach disorder, entitlement to service 
connection for a psychiatric disorder, 
entitlement to an initial schedular 
and/or extraschedular rating in excess of 
40 percent for a service-connected low 
back disorder, and entitlement to a TDIU 
and of the evidence needed to 
substantiate such claims.  That evidence 
may be of a lay or medical variety.  

Examples of evidence which might be 
helpful to the veteran include medical 
opinions as to diagnoses, causes, and 
dates of onset; lay statements by family 
members, fellow service persons, or 
others; copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow service 
persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  In addition, 
evidence from employers or others showing 
that the low back disability caused 
marked interference with employment or 
necessitated frequent periods of 
hospitalization would be useful.  With 
regard to the claim for individual 
unemployability benefits, evidence that 
the service connected disability(ies), 
without regard to advancing age or 
nonservice connected disabilities, 
prevent all forms of substantially 
gainful employment consistent with the 
veteran's education and employment 
experience would be helpful.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for a stomach disorder, 
including ulcers, prior to, during, and 
after his discharge from military 
service, such as Grant Hospital, Wesley 
Memorial Hospital, and Henrattin 
Hospital.  Details with respect to 
evaluation and treatment of any 
psychiatric disorder prior to, during, 
and after service should also be 
provided, and he should be asked to 
furnish a listing of all evaluation and 
treatment afforded his service-connected 
low back disorder from June 1996 to the 
present.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

As well, the RO should obtain from the 
veteran a complete employment history for 
inclusion in the record.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request, including the 
records from Grant Hospital, Wesley 
Memorial Hospital, and Henrattin 
Hospital.  Any and all VA treatment 
records must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.  If the RO is unable to 
obtain any indicated records, the veteran 
and his representative should be so 
notified and given the opportunity to 
attempt to obtain such records on their 
own.

4.  Inquiry should be made of the veteran 
as to whether he is in receipt of Social 
Security disability benefits.  If so, any 
and all administrative and medical 
records utilized by the SSA in connection 
with any prior application of the veteran 
for disability benefits from that agency 
should be obtained.  Once such records 
are received, they must be made a part of 
the veteran's claims folder.

5.  Upon the completion of the foregoing 
development, including that deemed 
warranted by the RO for compliance with 
the VCAA, the RO should initially 
adjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder, followed by notice 
to the veteran of the action taken and of 
his appellate rights.  

Such should be followed by a 
readjudication of the claims for an 
initial schedular and/or extraschedular 
evaluation in excess of 40 percent for a 
low back disorder, and for a TDIU, based 
on all the evidence on file and all 
governing legal authority, including 
Fenderson v. West, 12 Vet. App. 119 
(1999) and all other controlling case 
law.  If the benefits sought continue to 
be denied, the veteran and his 
representative should be provided with a 
statement of the case as to the initial 
rating and TDIU matters, which should 
include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues.  
Notice is hereby provided that the timely 
filing of a substantive appeal is 
required to preserve the veteran's right 
to have the Board review such issues on 
appeal.

6.  Thereafter, the RO should adjudicate 
the question of whether new and material 
evidence has been presented to reopen the 
veteran's previously denied claim of 
entitlement to service connection for a 
stomach disorder, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  In the 
event that new and material evidence is 
found to have been submitted to reopen 
the claim, then the RO should initiate 
those actions in the indented paragraphs 
which follow.  If new and material 
evidence is not found to have been 
presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

7.  In the event that new and material 
evidence is found by the RO to have been 
submitted to reopen the claim at issue, 
the veteran is to be afforded a VA 
medical examination for the purpose of 
determining the date of onset of his 
claimed stomach disorder.  The veteran's 
claims folder in its entirety, including 
a copy of this remand, as well as a copy 
of 38 C.F.R. § 4.114 (2000) are to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All diagnoses are then 
to be fully set forth.

The examiner should offer a professional 
opinion, with full supporting rationale, 
as to the following:  

Whether it is at least as 
likely as not that any current 
stomach disorder, including but 
not limited to an ulcer, had 
its onset during his period of 
military service from March 
1961 to March 1964 or, whether 
it is at least as likely as not 
that a peptic ulcer was 
manifested within the one-year 
period immediately following 
his discharge from service?  If 
so, all clinical and x-ray 
manifestations during that 
period of time should be 
discussed.

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

8.  Thereafter, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

9.  Lastly, and only if the examination 
requested above was required based on the 
RO's finding that new and material 
evidence was submitted, the RO should 
then adjudicate the merits of the 
veteran's reopened claim for service 
connection for a stomach disorder, based 
on all the evidence on file and all 
governing legal authority, including the 
VCAA and all pertinent case law.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


